Name: 81/83/ECSC: Council Decision of 20 January 1981 designating Greek representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European Union law;  agricultural structures and production;  European construction;  Europe;  labour law and labour relations
 Date Published: 1981-03-05

 Avis juridique important|31981D008381/83/ECSC: Council Decision of 20 January 1981 designating Greek representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 058 , 05/03/1981 P. 0028 - 0029 Finnish special edition: Chapter 1 Volume 2 P. 0011 Swedish special edition: Chapter 1 Volume 2 P. 0011 *****COUNCIL DECISION of 20 January 1981 designating Greek representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community (81/83/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Article 18 of the Treaty establishing the European Coal and Steel Community, Whereas, by its Decisions of 2 August 1978 (1) and 16 October 1978 (2), as amended by point XVI. 2 of Annex I to the Act of Accession (3), the Council designated the representative organizations with a view to the renewal of the Consultative Committee of the ECSC for a period of two years; Whereas, by its Decision of 16 October 1978 (4), the Council appointed the Members of the Consultative Committee for the period extending from 16 October 1978 to 15 October 1980; Whereas, by its Decision of 20 October 1980 (5), the Council designated the producers' and workers' organizations referred to in the third paragraph of that Article; Whereas, by its Decision of 25 November 1980 (6), the Council appointed the members of the Consultative Committee for the period extending from 25 November 1980 to 24 November 1982; Whereas the Decision of 20 October 1980, referred to in the third recital above, should be supplemented as regards Greece by designating two Greek representative organizations which are required to draw up lists of twice as many candidates as there are seats allotted to them, in order that the Consultative Committee may be completed for the period ending on 24 November 1982, HAS DECIDED AS FOLLOWS: Sole Article The representative organizations of producers and workers listed in the table annexed to this Decision are hereby designated to draw up lists of candidates on the basis of which two Greek members of the Consultative Committee of the European Coal and Steel Community shall be appointed in numbers equal to those shown in the aforesaid table in respect of those same organizations. Done at Brussels, 20 January 1980. For the Council The President Ch. A. van der KLAAUW (1) OJ No L 226, 17. 8. 1978, p. 20. (2) OJ No L 314, 8. 11. 1978, p. 5. (3) OJ No L 291, 19. 11. 1979, p. 113. (4) OJ No L 314, 8. 11. 1978, p. 6. (5) OJ No L 283 28. 10. 1980, p. 28. (6) OJ No L 326, 2. 12. 1980, p. 20. ANNEX 1.2.3 // // // // Country // Name of organization // Number of seats // // // // // 1. Producers' organizations // // Greece // SÃ ½ndesmos EllinikÃ ³n ViomichaniÃ ³n // 1 (1) // // 2. Workers' organizations // // Greece // GenikÃ ­ SynomospondÃ ­a ErgatÃ ³n ElladÃ ³s // 1 (1) // // // (1) The total figure in the third column of the Decision of 20 October 1980 is increased to 28.